Citation Nr: 9935090	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for porphyria cutanea 
tarda, to include as secondary to exposure to Agent Orange.

2.  The propriety of the initial 30 percent rating for Post-
Traumatic Stress Disorder (PTSD) for the period preceding 
June 18, 1996.  

3.  The propriety of the initial 50 percent rating for PTSD 
for the period beginning June 18, 1996, until January 15, 
1997.

4.  The propriety of the initial 70 percent rating for PTSD 
for the period beginning January 16, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  He served in Vietnam from December 1968 to 
December 1969.  He received the Purple Heart Medal, the 
Combat Infantryman Badge, and the Vietnamese Cross of 
Gallantry with Palm.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for porphyria 
cutanea tarda and granted entitlement to service connection 
and assigned an initial 10 percent rating from March 4, 1994.  
Thereafter, in January 1996, the RO increased the initial 
rating to 30 percent from March 4, 1994.  Thereafter, in 
August 1996, the RO increased the veteran's PTSD to 50 
percent from June 18, 1996.  Thereafter, in March 1997, the 
RO increased the veteran's PTSD to 70 percent from January 
16, 1997.

Service connection for a skin disorder, diagnosed as 
porphyria cutanea tarda, claimed as a result of exposure to 
Agent Orange was denied by the Board in a June 1988 decision.  
This was the last final decision regarding such issue.  See 
38 U.S.C.A. § 7104 (West 1991).

Because new regulations pertaining to the adjudication of the 
claims of service connection for certain disabilities, 
including porphyria cutanea tarda, asserted as secondary to 
exposure to Agent Orange during service were promulgated 
subsequent to the denial of the veteran's earlier claim, the 
veteran's claim should be considered on a de novo basis. The 
RO already considered the veteran's claim on a de novo basis.   
See McCartt v. West, 12 Vet. App. 164, 167 (1999); Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).

Although the veteran indicated in October 1995 that he wished 
to have a hearing before the traveling member of the Board, 
in February 1999, he clarified that he did not wish to have 
such a hearing.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.

2.  The veteran's porphyria cutanea tarda was aggravated by 
his PTSD.  

3.  Based on the evidence from March 4, 1994, to the present, 
the veteran's PTSD renders him demonstrably unable to obtain 
or retain employment.


CONCLUSIONS OF LAW

Service connection for porphyria cutanea tarda is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991), 38 C.F.R. § § 3.303, 
3.307, 3.309 (1998).

An initial 100 percent rating for PTSD from March 4, 1994, is 
appropriate.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.16 (c), 4.132, Diagnostic Code 9411 (old 
diagnostic criteria in effect prior to November 7, 1996); 
4.130, Diagnostic Code 9411, (new diagnostic criteria in 
effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show any complaints of or 
treatment for any skin disorders during service.  At the 
veteran's separation examination, his skin was reported as 
normal.  

At an August 1970 VA examination, the veteran's skin was 
described as "tanned."

The veteran filed a claim in April 1986.  He described the 
nature of his sickness as "Agent Orange or other herbicide 
exposure; erosions on hands and forearms (blisters)."

Dr. R. M. submitted a letter dated December 1985.  He stated 
that the veteran first presented to his office in October 
1985, relating a 2  month history of increased skin fragility 
of the dorsal hands.  Examination revealed innumerable 
erosions, milia, vesicles, and crusts of the dorsal hands to 
a great extent and slightly on the left flexoral forearm.  
The veteran admitted to alcohol consumption, but denied 
exposure to estrogens.  It was noted that the veteran worked 
for a cable company, and that his hands had been exposed to 
sun.  The physician commented that the clinical picture 
associated with a striking abnormal urinalysis, confirmed the 
diagnosis of porphyria cutanea tarda.  The physician stated 
that he did not know if the veteran had been exposed to 
various agents that may have increased his chance of 
obtaining or precipitating his disorder.  

Dr. R. M. submitted a letter dated October 1986.  He stated 
that the veteran was exposed to Agent Orange in Vietnam, and 
that he currently had biochemically and clinically definable 
porphyria cutanea tarda.  He stated that porphyria cutanea 
tarda was well known to be related to Agent Orange exposure, 
and that the veteran had both exposure and the disease.  

The veteran was afforded a hearing before the RO in May 1987, 
a transcript of which has been associated with the claims 
folder.  He testified that he was provided with treatment 
consisting of an orange salve for a skin rash in service.  He 
stated that he did not seek post-service medical attention 
for his skin condition until 1985, and that he did not have a 
problem with his hands until 1985.  He stated that he had to 
wear gloves for his employment, and that the condition was 
worse in the summer.  

The veteran underwent a VA examination in November 1987.  The 
veteran indicated that he considered himself in excellent 
health until 15 years after discharge, when in August 1985, 
he began to develop blistering on the dorsum of both hands.  
The veteran had been consuming a six pack of beer and an 
unspecified amount of whiskey per day.  He was told that this 
aggravated his ailment, and that since then, head only 
consumed an occasional shot of whiskey, but with continued 
daily six pack of beer.  He believed that his cutaneous 
symptoms diminished after he reduced the whiskey consumption.  
He was not taking any medications, and had not had any skin 
lesions.  Examination of the skin showed no lesions.  There 
were scattered hyperpigmented areas on the dorsum of the 
hands and elbows, the largest being 15 x 8 mm.  

The examiner commented that the biochemical evidence 
documented porphyria cutanea tarda, clinically inactive.  It 
was noted that the evidence that dioxin exposure caused this 
disease was very doubtful.  The examiner commented that in 
those cases where dioxin had been implicated, the disease 
began during or immediately after exposure, and 4 years after 
service, porphyrinuria had markedly diminished.  The examiner 
commented that on the other hand, alcoholism was well 
recognized as an inducing factor, and in some cases, no 
inducing cause could be identified.  The examiner indicated 
that the onset in this case occurred at least 1 years after 
possible dioxin exposure in an admitted drinker.  He 
specifically stated that this disease should not be 
considered service connected.  Diagnosis was porphyria 
cutanea tarda, inactive.  

Dr. R. M. submitted a letter dated January 1988.  He stated 
that the veteran had a well established diagnosis of 
porphyria cutanea tarda.  He indicated that the veteran 
currently had the disease, and that the reason it appeared 
somewhat less than severe, was because of his compliant and 
appropriate response to therapy.  He stated that the disease 
could flare with lack of ongoing treatment, and that it was 
not reasonable to stated that the disease was inactive.  

By a June 1988 decision, the Board denied the veteran's claim 
seeking entitlement to service connection for a skin 
disorder, diagnosed as a result of porphyria cutanea tarda, 
claimed as a result of exposure to Agent Orange.  The Board 
determined that porphyria cutanea tarda did not have its 
inception during service and could not be attributed to 
exposure foliants, including Agent Orange.  

In a statement dated August 1991, the veteran indicated that 
he wanted to reopen his claim.  He stated that he had to take 
time off from work as the condition affected his hands, and 
interfered with his job working for a cable company.  

A VA doctor submitted a letter dated August 1991.  He stated 
that the veteran had come to see him recently.  He stated 
that the diagnosis of porphyria cutanea tarda was well 
established, and that the veteran had bullae on the dorsum of 
his hands and healing lesions as well.  

The veteran submitted photographs of his hands, showing that 
he had a skin disorder.  

The veteran wrote a letter to his congressman in August 1994.  
He stated that in 1993, Congress and the VA linked his 
disease, porphyria cutanea tarda to Agent Orange exposure.  
He stated that because of his disease, he had to quit his job 
as a cable television lineman.  He stated that his disease 
caused severe blistering on the hands, feet, and legs and 
that he was unable to do this kind of work.  

The veteran underwent a VA examination in September 1994.  It 
was noted that the veteran was forced to leave his job with 
the local cable company in May 1993 because of his 
dermatological condition.  It was noted that the veteran was 
currently unemployed, and that this created more stress for 
him, to the point where his PTSD symptomatology had become 
more pronounced since that time.  The examiner commented that 
the veteran suffered from PTSD to the point where he 
presented with severe impairment in social and occupational 
adaptability.  

The veteran was afforded a hearing before the RO in June 
1995, a transcript of which has been associated with the 
claims folder.  He testified that he was frequently exposed 
to herbicides in Vietnam.  He described developing a severe 
rash on his side while in Vietnam, about a week after the 
spraying.  He stated that he received salve for his skin.  He 
stated that he was hospitalized for malaria and hepatitis 
while in service.  He stated that he had the rash in service 
for about a month.  The veteran testified that after working 
17 years for TCI Cable, he was no longer working.  

The veteran submitted a statement dated June 1995.  He 
referred to 38 C.F.R. § 3.309 (e) in which it is stated that 
porphyria cutanea tarda shall become manifest to a degree of 
10 percent or more within a year.  

The veteran submitted a statement dated February 1996.  The 
veteran stated that he was treated for porphyria cutanea 
tarda in service, but that it was not really diagnosed or 
treated correctly.  

The veteran underwent a VA examination for PTSD in August 
1996.  The examiner commented that the veteran would find it 
impossible to function in a gainfully employed setting 
because of his temper, anger, anxiety, and restlessness to 
the point of tremors, and depression.  The examiner commented 
that the veteran would not be consistent, reliable, or 
dependable, and even sedentary type work would put him into 
contact with other people outside of the safe confines of his 
home which would definitely raise his anxiety level to its 
zenith.  

The examiner commented that there was massive mutual 
aggravation between his physical and psychological 
disabilities in that the more stressed he was, the more 
likely his dermatological problems were to arise, and the 
worse his dermatological problems became.  

The veteran underwent a VA examination for PTSD in February 
1997.  The veteran stated that he worked from the date of 
discharge until 1993 when he was unable to continue because 
of his skin condition.  The examiner's diagnoses were PTSD, 
chronic, very severe, delayed onset; major depressive 
disorder, chronic severe, secondary to PTSD, and alcohol 
abuse and dependence, chronic, currently in remission since 
November 1996.  On Axis III, the examiner diagnosed the 
veteran with porphyria cutanea tarda.  The examiner commented 
that the veteran was permanently and totally disabled from 
any gainful employment based on the symptomatology from his 
PTSD alone.  


Analysis

Entitlement to service connection for porphyria cutanea 
tarda.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110  (West 1991).

The veteran's claim for service connection for porphyria 
cutanea tarda is well grounded, meaning plausible, and the 
file shows that the VA has fulfilled its duty to assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991)

In Allen v. Brown, 7 Vet.App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection may be granted on the basis of aggravation 
of a non service-connected disability.



If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, including porphyria 
cutanea tarda shall be service-connected if the requirements 
of § 3.307 (a) (6) are met even though there is no record of 
such disease during service.  38 C.F.R. § 3.309 (e) (1999).  

The diseases listed at § 3.309 (e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military service.  38 C.F.R. § 3.307 (a) (6) 
(ii) (1999).  

A veteran who during active military service served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309 (e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a) (6) (iii) (1999).  

The evidence shows that the veteran has a current diagnosis 
of porphyria cutanea tarda.  The examiner at the veteran's 
August 1996 VA examination commented that there was massive 
mutual aggravation between the veteran's physical and 
psychological disabilities, in that the more stressed he was, 
the more likely his dermatological problems were to arise.  
Accordingly, granting the veteran the benefit of the doubt, 
and pursuant to Allen v. Brown, 7 Vet.App. 439 (1995), the 
evidence establishes that the veteran's current porphyria 
cutanea tarda was aggravated by his PTSD.  Thus, the grant of 
service connection is warranted for porphyria cutanea tarda.



Relevant laws and regulations regarding the propriety of the 
initial ratings for PTSD.  

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

The Court has held that if any one of the three independent 
criteria contained in Diagnostic Code 9411 in effect prior to 
November 7, 1996, is met, a 100 schedular evaluation is 
required under that code.  Johnson v. Brown, 7 Vet. App. 95, 
99 (1994).

When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  


The propriety of the initial ratings for PTSD.  

As noted on the cover page and in the introduction of this 
document, the RO assigned three separate initial ratings 
regarding the veteran's PTSD.  The RO assigned an initial 30 
percent rating for PTSD for the period preceding June 18, 
1996, an initial 50 percent rating for PTSD for the period 
beginning June 18, 1996 until January 15, 1997; and an 
initial 70 percent rating for PTSD for the period beginning 
January 16, 1997.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

The Court also held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as staged ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999)

The RO in effect assigned three separate staged ratings 
regarding the veteran's PTSD.  All three of these staged 
ratings are in appellate status.  The veteran claims that the 
initial staged ratings assigned for his service-connected 
disability were not proper.  These claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

All of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection, so the veteran's claims are in 
appropriate appellate status.  

In March 1997, the RO granted the veteran a Total Disability 
rating based on Individual Unemployability (TDIU), and 
increased the veteran's initial rating for PTSD to 70 percent 
for the period beginning January 16, 1997.  However, as will 
be described below, the veteran's three initial staged 
ratings for his PTSD should be combined into one initial 
rating for his PTSD, and such initial rating should be 
increased to 100 percent for the period from March 4, 1994.  

The veteran has undergone three VA examinations for his 
psychiatric condition, the most recent one being in February 
1997.  At the February 1997 examination, the examiner stated 
that the veteran was permanently and totally disabled from 
any gainful employment based on the symptomatology from his 
PTSD alone.  The evidence shows that the veteran has not 
worked since May 1993, when he left work at a cable company.  
As this is evidence enough to show that the veteran's PTSD 
renders him unable to obtain or retain employment, the 
veteran's initial rating for PTSD is increased to 100 
percent.  

As noted above, there are three staged ratings in appellate 
status, and it must be determined at what point the veteran's 
100 percent rating for PTSD is effective from.  Even at the 
veteran's August 1996 VA examination, the examiner commented 
that the veteran would find it impossible to function in a 
gainfully employed setting because of his temper, anger, 
anxiety, and restlessness to the point of tremors, and 
depression.  

The evidence from the veteran's September 1994 VA examination 
is less clear.  The examiner commented only that the veteran 
suffered from PTSD to the point where he presented with 
severe impairment in social and industrial adaptability.  
This is evidence enough to show that at least a 70 percent 
rating was warranted under the old diagnostic criteria, i. 
e., it shows that the veteran had severe impairment in the 
ability to obtain or retain employment.  

However, looking at the veteran's overall picture as 
presented by the VA examinations in August 1996 and September 
1997 (which conclusively stated that the veteran could not 
work because of his PTSD) and the fact that the veteran had 
already been out of work for such a long period before his 
September 1994 VA examination (he had been out of work since 
May 1993), there is a reasonable doubt as to whether the 
veteran should be granted an initial 100 percent rating for 
his PTSD for all of his staged ratings.  

Resolving reasonable doubt in the veteran's favor, the 
evidence shows that the veteran has been demonstrably unable 
to obtain or retain employment from the date that service 
connection was granted, which in this case is March 4, 1994.  
Accordingly, all three initial staged ratings for PTSD are 
combined into one initial rating, with such rating being 
increased to 100 percent for the period from March 4, 1994. 


ORDER

Entitlement to service connection for porphyria cutanea tarda 
is granted.  

The initial rating assigned for PTSD is increased to 100 
percent, effective March 4, 1994. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







